liCOOKS, J.,
dissenting.
Louisiana Civil Code Article 1071 provides a creditor (here the ex-wife and child) “must present a petition to the judge of the place where the succession is opened, to obtain the authorization to [accept the succession], after the debtor or his representative has been duly cited ...” Only after it is “proved to the judge that the debtor refuses to accept the succession, or has renounced it to the prejudice of his creditors” does the judge have authority to direct the acceptance of the succession in his stead by the creditors. This article does not grant the judge authority to prohibit the debtor from renouncing his interest in a succession. It only authorizes the judge to allow the creditors to accept it in his stead. The majority’s attempt to compassionately aid the ex-wife in this instance by not requiring her to “jump through the hoops” required by the Succession provisions in the Louisiana Civil Code is understandable but procedurally wrong.